Per Curiam: The facts in this case are similar to those in the case of the People, ex relatione Teal, against the judge of the Cook Circuí Court,(1) decided at this term of the Court; and the same disposition must be made of it. Let a peremptory writ of mandamus issue to the judge of the Cook Circuit Court, directing him to rescind the order for a continuance, and to proceed with the cause upon its merits. The costs of this application will abide the event of the trial in the Court below. Writ of mandamus granted. Note. See the case of the People, ex relatione Teal, Ante 458, and note.   Ante 458.